 
Exhibit 10.2
 
SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE




THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (this “Agreement”)
is made as of August 13, 2009 between Discovery Laboratories, Inc. (the
“Company”) and Robert J. Capetola, Ph.D. (“Executive”) (hereinafter collectively
referred to as the “Parties”).
 
WHEREAS, the Company and Executive are parties to an employment agreement dated
May 4, 2006, as amended (the “Employment Agreement”);
 
WHEREAS, Executive desires to resign all of his positions with the Company and
Executive and the Company wish to mutually agree on matters relating to
Executive’s resignation, on the terms set forth in this Agreement; and
 
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and intending to be legally bound hereby, Executive and the
Company agree as follows:
 
1. Resignation from Employment and the Board of Directors.  As of 5:00 p.m. on
the date of this Agreement as set forth above (the “Resignation Date”),
Executive hereby resigns all employment and related job duties and
responsibilities with the Company including, without limitation, his positions
as President and Chief Executive Officer and as a member of the Board of
Directors of the Company.  This resignation is the product of an agreement by
the Parties hereto and is not a result of any disagreement Executive had about
the operations, policies or practices of the Company or any of its subsidiaries
or affiliates.  Terms not otherwise defined in this Agreement shall have the
meaning given to them in the Employment Agreement.
 
2. Severance Payments and Benefits to Executive.
 
(a) Separation Payment.  On the Effective Date (as defined in Section 8(d) of
this Agreement), Company shall pay to Executive a lump sum cash payment in an
amount equal to the sum of (i) all unpaid compensation accrued through the
Resignation Date, and any unreimbursed employee business expenses (subject to
submission of appropriate documentation) (provided, that any payment under this
Section 2(a) shall not exceed the amount that otherwise would be calculated in
accordance with Section 7(a)(i) of the Employment Agreement), plus
(ii) $250,000.
 
(b) Periodic Severance Payments.  During the period beginning as of the
Resignation Date and ending on May 3, 2010 (the “Severance Period”, unless
terminated early under Section 2(e) or 2(f) of this Agreement), Company shall
pay to Executive an amount equal to his Base Salary (calculated at a rate of
$490,000 per annum), payable in accordance with the Company’s normal bi-weekly
payroll practices and less any required withholdings.
 
(c) Severance Period Benefits.  During the period beginning as of the
Resignation Date and ending on May 3, 2010 (the “Benefits Period”, unless
extended under Section 2(e) or 2(f) of this Agreement), the Company shall
provide Executive continuation of the health (initially pursuant to the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”)), life and other
benefits as set forth, and to the extent described, in Section 7(b)(iv) of the
Employment Agreement.
 

--------------------------------------------------------------------------------


 
(d) Stock Options and Restricted Stock.  On the Effective Date, all shares of
stock and all options to acquire Company stock held by Executive shall
accelerate and become fully vested and all stock options shall continue to be
exercisable for the remainder of their stated terms.  In the event of a Change
of Control, if Executive shall elect not to exercise all or any portion of his
Company options, Executive shall be treated no less favorably than the Company’s
senior executives with respect to any extension, monetization or other
disposition of such executives’ similar unexercised options in connection with
the Change of Control.
 
(e) Additional Severance Payments and Benefits in the Event of a Corporate
Transaction.  In the event that, prior to the expiration of the Severance
Period, the Company consummates a Corporate Transaction, as that term is defined
below, then:
 
1)  
the periodic payments under Section 2(b) shall cease and, within 10 days from
the date of a Corporate Transaction (or, if the Corporate Transaction consists
of more than one transaction, the date of the last of such transactions), the
Company shall pay Executive a lump sum cash payment in the amounts described in
Section 7(b)(iii) of the Employment Agreement, reduced by the aggregate of any
severance payments paid to Executive pursuant to Sections 2(a)(ii) and 2(b); and

 
2)  
the Benefits Period under Section 2(c) shall be extended for a period ending 24
months after the Resignation Date.

 
For the purposes of this Agreement, the term “Corporate Transaction” means (i)
one or more corporate partnering or strategic alliance transactions, Business
Combinations or public or private financings that (A) are completed during the
Severance Period and (B) result in cash proceeds (net of transaction costs) to
the Company of at least $20 million received during the Severance Period or
within 90 calendar days thereafter, or (ii) an acquisition of the Company, by
Business Combination or other similar transaction, that occurs during the
Severance Period and the consideration paid to stockholders of the Company, in
cash or securities, is at least $20 million.  Net proceeds shall be calculated
without taking into account any amounts received by the Company as reimbursement
for costs of development and research activities to be performed in connection
with any such transaction.
 
(f) Additional Severance Payments and Benefits in the Event of a Change of
Control.  In the event that, prior to the expiration of the Severance Period,
the Company consummates a Corporate Transaction that constitutes a Change of
Control, as that term is defined under the Employment Agreement, then:
 
1)  
the periodic payments under Section 2(b) shall cease and, in lieu of the
Severance Payments provided under Section 2(e) of this Agreement, within 10 days
from the date of a Change of Control, the Company shall pay Executive a lump sum
cash payment in an amount equal to the product of 2.25 times the sum of (A) the
Executive’s Base Salary and (B) the Highest Annual Bonus, reduced by the
aggregate of any severance payments paid to Executive pursuant to Sections
2(a)(ii) and 2(b); and

 
2

--------------------------------------------------------------------------------


 
2)  
The Benefits Period under Section 2(c) shall be extended for a period ending
27 months after the Resignation Date.

 
(g) Other Miscellaneous Severance Matters.
 
1)  
Executive acknowledges and agrees that, from and after the date of this
Agreement, Executive shall not be entitled to any benefits or employment rights
set forth in his Employment Agreement, during the Severance Period or otherwise,
other than the benefits set forth in this Agreement.

 
2)  
In the event of a Corporate Transaction or a Change of Control in which the
Company’s vice-presidents shall decide or otherwise be required to accept a
reduction in any severance payments payable in connection with such transaction
pursuant to their respective employment agreements then in effect, the lump sum
cash payments to be provided to Executive pursuant to Sections 2(e) or (f) of
this Agreement shall then likewise be reduced in an amount and manner so as to
constitute a substantially similar proportional adjustment as that experienced
by the Company’s vice-presidents; provided, however, that (i) such adjustment
shall be applied solely with respect to payments that otherwise would be paid to
Executive under Sections 2(e) or (f) of this Agreement, (ii) the Company shall
promptly notify Executive that such adjustment will occur and provide copies of
the transaction documents at the time the transaction is publicly disclosed, and
(iii) under no circumstances will Executive be required to return any money that
has been previously paid to him.

 
(h) Survival of Obligations.  The obligations of the Company under this Section
2 shall survive the death of Executive.  Any amounts remaining due at the time
of or after Executive’s death shall be paid on the dates set forth in this
Agreement and shall be payable to his surviving spouse or his estate or legal
representative.  If the Company remains obligated to provide any benefits after
the time of Executive’s death, such benefits shall be provided to surviving
participants and/or beneficiaries under the Company’s health and welfare and
other benefit plans, in accordance with any applicable provisions of COBRA and
the provisions of such plans.
 
(i) Acknowledgements.  All payments made to Executive under this Agreement shall
be subject to applicable federal, state and local withholding taxes.  Executive
hereby acknowledges that, under the Employment Agreement and under the Company’s
general policies and practices, Executive is not otherwise entitled to receive
the benefits described in this Agreement unless Executive signs this
Agreement.  Executive further acknowledges that, other than the foregoing
payments described in this Section 2, he has received payment in full for all of
the compensation, wages, benefits and payments of any kind otherwise due him
from the Company, including compensation, bonuses, commissions, lost wages,
severance, expense reimbursements, payments to benefit plans, accrued but unused
vacation and personal or sick time as provided in the Employment Agreement or
otherwise.  The Parties acknowledge that the consideration described in
Section 2 represents good, valuable, and sufficient consideration for the mutual
promises and duties set forth in this Agreement.
 
3

--------------------------------------------------------------------------------


3. Complete Release by Executive; Indemnity by Company.
 
(a) Release.  For and in consideration of the payments and promises contemplated
by Section 2 of this Agreement and for other good and valuable consideration as
more fully described herein, the receipt and adequacy of which is hereby
acknowledged, Executive hereby waives, releases and gives up any claim or cause
of action that Executive, Executive’s heirs, executors, administrators,
successors and assigns may have against the Company, its subsidiaries and
affiliates and their employee benefit plans and the trustees, fiduciaries and
administrators of those plans, and any of the foregoing present or past
employees, officers, shareholders, managers, directors, agents and contractors,
and each of their predecessors, successors and assigns (the “Released Parties”),
based on any event that has occurred before Executive signs this Agreement, or
arising from or based upon Executive’s employment with the Company and/or
separation from employment and/or termination of the Employment Agreement,
including, but not limited to, any claims for salary, bonuses, severance pay,
vacation pay or any benefits under the Employee Retirement Income Security Act
of 1974, as amended; any claims of harassment or discrimination based upon race,
color, national origin, ancestry, religion, marital status, sex, sexual
orientation, harassment, retaliation, citizenship status, pregnancy, leave of
absence (including, but not limited to, the Family Medical Leave Act or any
other federal, state or local leave laws), medical condition or disability,
under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Americans With Disabilities Act, Section 1981 of the Civil Rights Act of
1866, or any other federal, state or local law prohibiting discrimination in
employment; any claims of age discrimination under the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act of 1990,
or under any federal, state or local law prohibiting age discrimination; the
Worker Adjustment and Retraining Notification Act; whistleblower claims; claims
of breach of implied or express contract, breach of promise, misrepresentation,
negligence, fraud, estoppel, defamation, infliction of emotional distress,
violation of public policy, wrongful or constructive discharge or any other
employment-related tort; any claim for costs, fees or other expenses, including
attorneys’ fees; and all claims under any other federal, state or local law
relating to employment, including the Sarbanes-Oxley Act of 2002.  This waiver
includes a waiver of claims that Executive may know about and claims that
Executive may not know about.  However, the foregoing waiver shall not apply to,
and Executive does not hereby waive, release or give up (i) any claim for
workers’ compensation benefits, (ii) any vested benefits (if any) under the
terms of any retirement savings, insurance, or other qualified plan(s)
maintained by the Company, (iii) any right to unemployment benefits that
Executive may have, (iv) any rights that Executive may have to purchase health
benefit continuation coverage under COBRA, (v) any rights that Executive may
have under this Agreement, the Indemnification Agreement (as defined below), the
Agreements between the Company and Executive related to Executive’s Options
Agreements and Restricted Stock Agreements, and (vi) any rights of Executive
under the Company’s Certificate of Incorporation, as amended from time to time,
and the Company’s Bylaws, as amended from time to time, and any insurance
policies maintained by the Company, including directors and officers liability
and product and general liability policies.
 
(b) Claims.  Executive represents and warrants that Executive has not filed,
commenced or lodged against or relating to the Company, or permitted to be
filed, commenced or lodged against or relating to the Company on Executive’s
behalf, any complaints, charges, claims, actions or other proceedings of any
nature or description in or before any court, administrative agency or other
forum.  Executive hereby agrees that neither Executive, nor any non-governmental
person, organization or other entity acting on Executive’s behalf, has in the
past or will in the future file any lawsuit or arbitration asserting any claim
that is waived under Section 3(a) of this Agreement.  If Executive breaks this
promise and files a lawsuit or arbitration making any claim waived in this
Agreement, Executive shall pay for all costs, including reasonable attorneys’
fees, incurred by the Company in defending against any such claim.  Furthermore,
Executive hereby gives up any right to individual damages in connection with any
administrative, arbitration or court proceeding with respect to Executive’s
employment with and/or termination of employment from the Company, and if
Executive is awarded money damages, Executive hereby agrees to assign to the
Company all right and interest to such money damages.  Executive affirms that he
has not assigned or transferred any claim against the Company or any of the
Released Parties, nor has he purported to do so.
 
4

--------------------------------------------------------------------------------


(c) Executive Indemnity.  The Company hereby acknowledges that the
Indemnification Agreement, effective as of September 15, 2000 (“Indemnification
Agreement”), between Executive and the Company shall survive the termination of
the Employment Agreement and any expiration of the Severance Period and remain
in full force and effect in accordance with its terms.
 
4. Release of Executive by the Company.
 
(a) In consideration of the promises by Executive under this Agreement,
including the representations, covenants and release provided under Section 3,
and for other good and valuable consideration as more fully described herein,
the Company hereby irrevocably and unconditionally releases, waives and forever
discharges Executive from known and unknown claims, promises, causes of action
or similar rights of any type that the Company may have against
Executive. However, the foregoing waiver shall not apply to, and the Company
does not hereby waive, release or give up (i) any claim arising under the terms
of any health, welfare, equity incentive or other employee benefit plan
maintained by the Company, (ii) any rights that the Company may have under this
Agreement, the Indemnification Agreement, the Agreements between the Company and
Executive related to Executive’s Options Agreements and Restricted Stock
Agreements, and (iii) any rights of the Company to recoup reimbursement or
advances to Executive under the Company’s Certificate of Incorporation, as
amended from time to time, and the Company’s Bylaws, as amended from time to
time, and any insurance policies maintained by the Company, including directors
and officers liability and product and general liability policies .
 
(b) Claims.  The Company represents and warrants that the Company has not filed,
commenced or lodged against or relating to Executive any complaints, charges,
claims, actions or other proceedings of any nature or description in or before
any court, administrative agency or other forum.  The Company hereby agrees that
it will not in the future file any lawsuit or arbitration asserting any claim
that is waived under Section 4(a) of this Agreement.  If the Company breaks this
promise and files a lawsuit or arbitration making any claim waived in this
Agreement, the Company shall pay for all costs, including reasonable attorneys’
fees, incurred by Executive in defending against any such claim.
 
5

--------------------------------------------------------------------------------


5. Executive’s Promises and Representations.
 
(a) Employment Separation. Executive promises never to knowingly seek employment
with the Company or its affiliates.
 
(b)  No Admission of Liability.  Executive agrees that the payments made and
other consideration received pursuant to this Agreement are not to be construed
as an admission of legal liability by the Company and that no person or entity
shall utilize this Agreement or the consideration received pursuant to this
Agreement as evidence of any admission of liability since the Company expressly
denies liability.  Executive agrees not to assert that this Agreement is an
admission of guilt or wrongdoing and acknowledges that the Released Parties do
not believe or admit that any of them has done anything wrong.  Similarly, the
Company agrees that the terms of this Agreement are not to be construed as an
admission of legal liability by Executive and that no person or entity shall
utilize this Agreement or the consideration received pursuant to this Agreement
as evidence of any admission of liability since Executive expressly denies
liability.  The Company agrees not to assert that this Agreement is an admission
of guilt or wrongdoing and acknowledges that Executive does not believe or admit
that he has done anything wrong.
 
(c) Other Confidentiality.   Executive acknowledges that, as a company in a
highly competitive industry, the Company follows a policy intended to fully
protect its trade secrets and confi­dential information (collectively,
"Confidential Information").  In the course of Executive’s employment, Executive
has had access to Confidential Information, the use or disclosure of which would
be seriously damaging to the Company.  Such Confidential Informa­tion is the
Company's property and is not readily ascertainable from public
sources.  Executive’s access to Confidential Information has been essential to
the performance of Executive’s duties for the Company.  Executive represents and
warrants that (i) he is in compliance with all obligations of Executive as set
forth in the Proprietary Information and Inventions Agreement, (ii) he has
timely made all disclosures required to be made by him under the Proprietary
Information and Inventions Agreement, and (iii) he has executed and delivered
all documents and assignments contemplated by the Proprietary Information and
Inventions Agreement.  Executive covenants that he will comply with all
obligations that arise under the Proprietary Information and Inventions
Agreement that arise as a result of or in connection with the termination of his
employment with the Company.  The Company acknowledges that Executive has signed
all documents related to the Proprietary Information and Inventions Agreement
that the Company has requested him to sign.  At the Company's reasonable
request, Executive agrees to promptly make all disclosures and execute
all documents appropriate to preserve the confidentiality of, and/or otherwise
protect, the Company’s interest in, any Confidential Information and Inventions,
including with respect to trade secrets, inventor disclosure statements and
patent prosecution.  Executive will promptly surrender to the Company all
documents, computer disks and hard drives, all notes and memoranda relating to
or containing Confidential Information.
 
(d) Non-Disparagement.  The Parties agree that at no time will either Party
disparage the other Party or make uncomplimentary statements or remarks about
the other Party (including, with respect to the Company, any of its present or
past employees, officers, managers, and directors), to any person or entity,
whether orally, in writing or by any other means of communication.  Except as
may be required by law, Executive also agrees not to at any time discuss the
Company or its business with, or comment on the Company or its business, to any
employee or other representative of any federal, state or local government or
administrative agency, self-regulatory organization, investment banking firm,
newspaper, magazine or television or radio station, or any Internet site, or any
reporter, writer or other person or entity, whether orally, in writing or by any
other means of communication.  The Company agrees that it will not respond to
inquiries about Executive, except to confirm his dates of employment and
title.  Notwithstanding the foregoing, the Parties shall not be prevented from
providing information in connection with, or testifying in (i) a judicial,
arbitration or other proceeding in connection with this Agreement or under any
other agreement related to the exceptions set forth in Sections 3(a) or 4(a), or
(ii) as may be required by any applicable statute, law, ordinance, regulation,
order, or rule of any federal, state, local or other governmental agency or
body, including without limitation, any securities exchange, having jurisdiction
over the Parties and the business and research and development activities of the
Company.
 
6

--------------------------------------------------------------------------------


(e) Non-Competition During and After Employment.  Clause (X) of Section 4(c) of
the Employment Agreement is hereby amended in its entirety to read:
 
(X) compete with the Company in the business of developing or commercializing
pulmonary surfactants, including aerosolization technologies intended for use
therewith, or any other category of compounds which forms the basis of the
Company's material products on the Resignation Date or any material products
under development on the Resignation Date,
 
(f) Enforcement.  Executive acknowledges that a breach or threatened breach of
Section 5 (d) of this Agree­ment will constitute a material breach of this
Agreement and cause the Company irreparable injury and damage.  Executive
therefore agrees that, in addition to any other remedies that may be available
to the Company at law, the Company will be entitled to an injunction and/or
other equitable relief (without the requirement of posting a bond or other
security) to prevent a breach or threatened breach of such provisions and
to secure their enforcement.
 
(g) Return of Company Property.  Promptly after execution of this Agreement, but
in no event later than the close of business on August 24, 2009, Executive shall
return to the Company all originals and copies of all files, memoranda,
documents, records, credit cards; keys, electronically or optically stored data,
and any other property of the Company, the Company’s clients or its affiliates
in his possession, custody or control including, but not limited to, the
Company’s records, office equipment, such as computers and related equipment,
telephones, pagers, etc.  At such time, at the request of the Company, Executive
shall certify that he has no property of the Company, the Company’s clients or
its affiliates in his possession or under his control.  The Company acknowledges
that Executive owns the cell phone that he has used for business
purposes.  After the date of this Agreement, Executive shall be solely
responsible for all expenses related to his cell phone.
 
(h) Cooperation and Transition of Duties.  Executive agrees to reasonably
cooperate in the transition of his duties and responsibilities as reasonably
requested by the Company including, if required, executing such customary and
reasonable documents and certifications that relate to matters arising prior to
his resignation.  Executive agrees to fully cooperate with the Company and
participate in the preparation for, response to, prosecution of and/or defense
of any pending, actual or threatened litigation involving the Company, its
clients, vendors and/or its affiliates.  The Company will reimburse Executive
for all reasonable out-of-pocket expenses incurred by Executive as a result of
such cooperation.
 
7

--------------------------------------------------------------------------------


6. Termination.
 
(a) This Agreement shall terminate upon (i) the occurrence of a Corporate
Transaction or Change of Control (whichever occurs later), effective on the
closing date of such Corporate Transaction or Change of Control, or, if the
Corporate Transaction consists of more than one transaction, the closing date of
the last of such transactions, and payment to Executive of all amounts owed to
him under this Agreement as a result of such Corporate Transaction or Change of
Control.
 
(b) This Agreement may be terminated by the Company, on written notice to
Executive (stating in reasonable detail the reasons for such termination) only
if Executive materially breaches the material terms and conditions of Sections
5(c), (d) and (h) of this Agreement, Section 4(c) of the Employment Agreement
and the Proprietary Information and Inventions Agreement.  Unless and until such
breach occurs, the Company shall provide to Executive the consideration
described in Section 2 of this Agreement.
 
1)  
In the event that the Company terminates the Agreement in accordance with this
Section 6(b), the Company agrees that it shall not object to the Executive, in
his sole discretion (and Executive agrees that, if he shall challenge the
Company’s termination, he shall only do so by), moving for expedited relief
under the Commercial Rules of the AAA for a determination as to whether or not a
material breach under this Agreement has occurred.  In such event, the Company
agrees that it shall continue to make the payments, as and when due, that
otherwise would have been payable to Executive under this Agreement, and all
such payments shall be deposited into an escrow account held by AAA.

 
2)  
If it shall be determined by an arbitrator under the Commercial Rules of the
AAA, or a court of competent jurisdiction, that such a material breach has
occurred, in addition to and not in substitution for any other remedies that the
Company may have, in law or in equity, the Company shall be entitled to recoup
any payments or benefits that have been paid or afforded to Executive under this
Agreement, as well as all amounts held in escrow by AAA.

 
3)  
In the event that the arbitrator determines that the Executive’s conduct did not
constitute a material breach of this Agreement, this Agreement shall be deemed
re-instated and all funds then held in the AAA escrow account shall be paid to
Executive (less any withholdings, which shall be returned to the Company), and
Company shall pay to Executive, within five (5) days of the Arbitrator’s
determination, interest on the amounts deposited in the escrow account held by
AAA, from the original due date until paid, calculated at a rate of ten percent
(10%) per annum.  In addition, Executive shall be entitled to the benefits set
forth in Section 11 of the Employment Agreement.

 
8

--------------------------------------------------------------------------------


7. Consideration of Agreement.  Both Parties acknowledge that, before signing
this Agreement, they have carefully read this Agreement; they fully understood
it; it is written in a manner that is understandable to both of them; and they
are entering into it knowingly and voluntarily.
 
8. Miscellaneous.
 
(a) Entire Agreement.  This Agreement is the entire agreement between Executive
and the Company with respect to his resignation and the termination of his
employment with the Company.  This Agreement may not be modified or canceled in
any manner except by a writing signed by both Executive and an authorized
officer of the Company.  In deciding to sign this Agreement, Executive has not
relied on any statement by anyone associated with the Company that is not
contained in this Agreement.  Executive acknowledges that the Company has made
no promises, assurances, or representations of any kind to Executive with
respect to his resignation and the termination of his employment with the
Company, other than those explicitly contained in this Agreement.
 
(b) Binding Effect; Successors and Assigns.  This Agreement shall be binding
upon, inure to the benefit of and be enforceable by the Parties and their
respective successors, assigns (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Company), spouses, heirs and personal and legal
representatives.  The Company shall require and cause any successor (whether
direct or indirect, and whether by purchase, merger, consolidation or otherwise)
to all, substantially all, or a substantial part, of the business or assets of
the Company expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.
 
(c) Notices.  All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed within the continental United States by first class
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
 (i) if to the Company:


Discovery Laboratories, Inc.
2600 Kelly Road, Suite 100
Warrington, PA 18976
Attn: General Counsel


(ii) if to the Executive:


Robert J. Capetola, Ph.D.
6097 Hidden Valley Dr.
Doylestown, PA 18902


Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.


9

--------------------------------------------------------------------------------


(d) Consideration Period.  Executive acknowledges that the Company has advised
him to consult with an attorney prior to executing this Agreement.  Executive
also acknowledges that he has been given a period of at least 21 days within
which to consider the Agreement.  For a period of seven days following the
execution of this Agreement, Executive may revoke this Agreement, and this
Agreement shall not become effective or enforceable until the revocation period
has expired, such date being the “Effective Date” under this Agreement.  If
Executive wishes to revoke this Agreement, he shall provide written notice to
the Company, attention Corporate Secretary, no later than 5:00 p.m. on August
20, 2009.  Executive acknowledges and agrees that, for the purpose of this
Section 8(d), time is of the essence and that, should he fail to deliver a
revocation notice no later than 5:00 p.m. on August 20, 2009, he shall have
waived his right to revoke this Agreement.
 
(e) Severability.  The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction or
arbitrator to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by
law.  Furthermore, to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of this Agreement
containing any provision held to be invalid, void or otherwise unenforceable
that is not itself invalid, void or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.  Notwithstanding the foregoing, if any of Executive’s release,
representations or covenants contained in Section 3 of this Agreement are
declared to be invalid, illegal, unenforceable or barred for any reason
whatsoever, the Company shall have the right to consider its obligations under
this Agreement to be nullified and, in such case, the Company may cease
providing any payments or benefits that otherwise may be due under this
Agreement.  In such event, however, Executive shall not be obligated to return
any payments or benefits received prior to the date of such declaration.
 
(f) Interpretation and Governing Law.  This Agreement shall be construed as a
whole according to its fair meaning.  It shall not be construed strictly for or
against Executive or the Company.  This Agreement shall be governed by the
statutes and common law of the Commonwealth of Pennsylvania, excluding its
choice of law statutes and common law.
 
(g) Negotiation; Arbitration.  If the Parties are unable to resolve any
controversy, claim or dispute of whatever nature between Executive and the
Company arising out of or related to this Agreement or the construction
interpretation, performance, breach, termination, enforceability or validity of
this Agreement (herein a “Dispute”) then the Dispute shall be settled by final
and binding arbitration in accordance with the provisions of Section 15 of the
Employment Agreement.  The provisions of Section 11 of the Employment Agreement
shall not be applicable to any such proceeding.
 
(h) Company Representations.  The Company represents and warrants as follows:
(a) it is a corporation validly existing and in good standing under the laws of
the State of Delaware, (b) it has full corporate power to enter into and perform
its obligations under this Agreement and has obtained all necessary consents
related thereto, and (c) this Agreement has been duly executed and delivered by
it and is binding and enforceable against it in accordance with its terms.
 
10

--------------------------------------------------------------------------------


(i) Headings.  The headings to the Sections of this Agree­ment are for
convenience of reference only and shall not be given any effect in the
construction or interpretation of this Agreement.
 
(j) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original,
but such counterparts shall together constitute but one and the same
document.  One or more counterparts of this Agreement may be delivered by via
telecopy or other electronic means, with the intention that they shall have the
same effect as an original counterpart of this Agreement.
 
 
EXECUTIVE IS ADVISED TO  READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS
PROVISIONS BEFORE SIGNING IT.  IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN
CLAIMS.
 
 


 
 


 
 


 
 


 
 
[Signatures appear on the next page.]
 
11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF and intending to be legally bound, Executive and the Company
have executed this Agreement on the dates indicated below:
 
 


 
EXECUTIVE
 
      Robert J. Capetola, Ph.D.                 
DISCOVERY LABORATORIES, INC.
 
 
 
By:  
W. Thomas Amick,
Chairman of the Board
 



12

--------------------------------------------------------------------------------

